Exhibit A
                                                                                                                          State Court of Fulton County
GEORGIA, FULTON COUNTY                                                                           DO NOT WRITE IN THIS SPACE             ***EFILED***
                                                                                                                                    File & ServeXpress
STATE COURT OF FULTON COUNTY                                                    CIVIL ACTION FILE #:                                  Transaction ID: 65663 I 87
                  Civil Division                                                                                                   Date: May 28 2020 04:24PM
                                                                                                                                    LeNora Ponzo, Chief Clerk
                                                                                                                                                  Civil Division

                                                                                  TYPE OF SUIT                             AMOUNT OF SUIT
 Patty Ashworth &
                                                                                   [ lACCOUNT                       PRINCIPAL $.             _
 Jasmin Chambers                                                                   [ 1 CONTRACT
                                                                                   [ 1 NOTE                         INTEREST $.                      _
                                                                                   [ lTORT
Plaintiff's Name, Address, City, State, Zip Code                                   [ X 1 PERSONAL INJURY           ATTY. FEES $.              _
                                                                                  [ 1 FOREIGN JUDGMENT
                           VS.
                                                                                  [ lTROVER                        COURT COST $                      _
                                                                                   [ 1 SPECIAL LIEN
                                                                                                          ************
 Mike Galbusieri Trucking, Inc.,                                                   [ 1 NEW FILING
 Sentry Select Insurance Co., &                                                    [ 1 RE-FILlNG: PREVIOUS CASE NO.                              _
James       Snuffer Jr.
Defendant's Name, Address, City, State, Zip Code

              SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiff's Attorney, or on Plaintiff if no Attorney, to-wit:
Name: Flanagan Law, P.C.
Address:   5855 Sandy            Springs    Circle,   Suite    300
City, State, Zip Code: Atlanta,        GA   30328                                                Phone No.: (404)        480-4474
An answer to this complaint, which is herewith served upon you, must be filed within thirty (30) days after service, not counting the day of service. If you
fail to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central Ave., S.w.,
Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                               LeNora Ponzo, Chief Clerk (electronic signature)




SERVICE INFORMA TlON:
Served, this __        day of                                 , 20__       .
                                                                                    DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY


WRITE VERDICT HERE:
We, the jury, find for                                                                                                                               _


This              day of                                  , 20__       .       _____________                                  Foreperson


                                                              (STAPLE TO FRONT OF COMPLAINT)
                                                                             State Court of Fulton County
                                                                                            ***EFILED***
                                                                                       File & ServeXpress
                                                                                      Transaction ID: 65663187
                       IN THE STATE COURT OF FULTON COUNTY                         Date: May 28 2020 04:24PM
                                 STATE OF GEORGIA                                   LeNora Ponzo, Chief Clerk
                                                                                                  Civil Division
 PATTY ASHWORTH &
 JASMIN CHAMBERS,

        Plaintiffs,                                Civil Action File No.:

 vs.                                                JURY TRIAL DEMANDED

 MIKE GALBUSIERI TRUCKING, INC.,
 SENTRY SELECT INSURANCE CO., &
 JAMES SNUFFER JR.,

        Defendants.


                      COMPLAINT FOR DAMAGES & JURY DEMAND


       COMES NOW, PATTY ASHWORTH and JASMIN CHAMBERS (hereinafter
collectively referred to as "Plaintiffs"), by and through the undersigned          counsel, and
complain of the acts and omissions of MIKE GALBUSIERI TRUCKING, INC., ("MG
Trucking"), SENTRY SELECT INSURANCE CO. ("Sentry Select"), and JAMES SNUFFER
JR. ("James Snuffer") (hereinafter collectively referred to as "Defendants")       and files this
Complaint for Damages & Jury Demand, as follows:


                               JURISDICTION          &   VENUE
                                              1.
       Plaintiff Patty Ashworth     is an adult Georgia resident and voluntarily         subjects
herself to the Jurisdiction and Venue of this Honorable Court by filing this action.
                                             2.
       Plaintiff Jasmin Chambers is an adult Georgia resident and voluntarily subjects
herself to the Jurisdiction and Venue of this Honorable Court by filing this action.
                                             3.
       Defendant      MG Trucking     ("Defendant     MG Trucking")         is a motor     carrier
conducting business whose corporate address is located at 5374 NW 63 PL, Ocala, FL
34482. Defendant MG Trucking is nevertheless subject to the jurisdiction and venue of
this Honorable Court under the Georgia Nonresident Motor Carrier Act (O.c.G.A. § 40-
 1-117et seq.) and service of process may be perfected by serving a copy of the Summons
 and Complaint upon the Georgia Secretary of State pursuant to O.c.G.A. § 40-1-117.
                                            4.
       Defendant Sentry Select Insurance Co. ("Defendant Sentry Select"), whose
corporate address is located at 1800North Point Drive, Stevens Point, WI, 54481,is subject
to the jurisdiction of this Court and should be joined in this action in accordance with
O.CG.A. § 40-1-112(c)of the Georgia Motor Common Carrier Act of 2012, and may be
served through their registered agent, C T Corporation System, 289 S Culver St,
Lawrenceville, GA 30046.
                                            5.
       Upon information and belief, Defendant James Snuffer was not a resident of
Georgia at the time of the cause of action complained of herein, based on his last known
place of residence to wit 5329 East Old Stump Court, Inverness, FL 34452, but is
nevertheless subject to the jurisdiction and venue of this Honorable Court under the
Georgia Nonresident Motorist Act (O.CG.A. § 40-12-1et seq.) and service of process may
be perfected by serving a copy of the Summons and Complaint upon the Georgia
Secretary of State pursuant to O.CG.A. § 40-12-2.
                                            6.
       At all times herein mentioned, Defendant MG Trucking was a motor carrier and
owned, operated, maintained and/ or controlled a 1994 Peterbilt Transfer Dump Truck,
Vin # 1XP5DB8X6RN348813(hereinafter referred to as "Defendants' truck"), which was
driven by Defendant James Snuffer at all times pertinent to this lawsuit.
                                            7.
       The motor vehicle collision referenced in this complaint occurred in Fulton
County, Georgia.
                                            8.
       Jurisdiction and Venue in the State Court of Fulton County, Georgia is proper for
.the above and following reasons.
                                    I.   FACTS
                                            9.
       Defendant MG Trucking engages in the business of interstate and intrastate
commerce and operates commercial vehicles over the public highways of the state of
Georgia under a registration permit issued by the Florida Department of Motor Vehicles.


                                                  Plaintiffs'   Complaint for Damages & Jury Demand   I Pg.   2
                                              10.
        At all times mentioned herein, Defendant James Snuffer was employed by, and
furthering the business of, Defendant MG Trucking.
                                              11.
        At all times relevant hereto, Defendant James Snuffer operated Defendants' truck
in the course and scope of his employment for his employer, Defendant MG Trucking.
                                              12.
        On or around Thursday, November 29,2018, Plaintiff Patty Ashworth drove a 2012
Chrysler 200 ("Plaintiffs' vehicle") westbound on Interstate 285 towards its intersection
with Riverside Drive in Fulton County ("the intersection").
                                              13.
       At all times relevant hereto, Defendant James Snuffer drove Defendants' truck
westbound on Interstate 285 towards the intersection, traveling in the lane directly to the
left of Plaintiffs' vehicle.
                                              14.
       At all times relevant hereto, Defendants' truck was owned by Defendant MG
Trucking.
                                              15.
       At all times relevant hereto, Defendant James Snuffer was In control of
Defendants' truck.
                                              16.
       At all times relevant hereto, Plaintiffs' vehicle had the right of way.
                                              17.
       As Plaintiff Patty Ashworth drove Plaintiffs' vehicle down Interstate 285 towards
the intersection, Defendant James Snuffer drove Defendants' truck into Plaintiffs' lane of
travel and struck the driver's side of Plaintiffs' vehicle, causing a collision ("the
collision").
                                              18.
       The momentum from the collision caused Plaintiffs' vehicle to spin across two
lanes of traffic before Plaintiffs' vehicle was struck in the rear by another vehicle, causing
a second collision (collectively referred to as "the collisions").




                                                     Plaintiffs'   Complaint for Damages & Jury Demand   I Pg.   3
                                             19.
       As a result of the collisions, Plaintiffs suffered painful physical injuries and
required subsequent medical treatment thereafter.
                                             20.
       As a result of the collision, Defendant James Snuffer was cited for Improper Lane
Change, a violation of O.CG.A. § 40-6-123.


                     II.    NEGLIGENCE & NEGLIGENCE PER SE
                                             21.
       Plaintiffs incorporate all previous allegations contained in paragraphs 1-20 of this
Complaint as if set forth verbatim herein.
                                             22.
       At all times relevant to this incident, Defendant MG Trucking and Defendant
James Snuffer owed a duty to Plaintiffs to exercise due and reasonable care and to operate
Defendants' truck in a lawful, careful and prudent manner, in accordance with the
Georgia Uniform Rules of the Road and common laws of this State as well as Federal
Motor Carrier Safety Regulations all which are pertaining to the operation of a motor
vehicle upon the public street.
                                             23.
       However, Defendant James Snuffer breached those aforesaid duties owed to
Plaintiffs, negligently violated Georgia law and notwithstanding those duties, did violate
them in the following particulars:

(a) In changing lanes improperly, a violation of O.CG.A. § 40-6-123;

(b) In failing to drive at a reasonable and prudent distance so as to anticipate stops and
   avoid the collision in violation of O.CG.A. § 40-6-49;

(c) In failing to make reasonable and proper observations while driving, if reasonable and
   proper observations were made, failing to act thereon;

(d) In failing to use due care when driving in violation of O.CG.A § 40-6-241;

(e) In driving without keeping a proper lookout ahead in violation of o.CG.A. § 40-6-
   241;




                                                   Plaintiffs'   Complaint for Damages & Jun) Demand   I Pg.   4
(f) In failing to observe or undertake the necessary precautions to keep from colliding
   with my client in violation of O.CG.A. § 40-6-241;

(g) In driving without due caution and circumspection and in a manner so as to endanger
   the person and/ or property of others in the immediate vicinity in violation of
   o.ce.A. § 40-6-241;
(h) In driving in reckless disregard for the safety of persons and / or property in violation
   of O.CG.A. § 40-6-390;and

(i) In committing other negligent and reckless acts and omissions as may be shown by
   the evidence at trial.

                                                24.
       Defendants committed additional negligent acts and omissions to be proven by
the facts and evidence at trial.
                                                25.
       Plaintiffs suffered painful physical injuries and damages as a direct and proximate
result of the breach of aforementioned legal duties owed to the Plaintiffs.


           IV.    NEGLIGENT HIRING, TRAINING AND SUPERVISION
                                                26.
       Plaintiffs re-allege and incorporate herein the allegations contained in paragraphs
1 through 25 above as if fully restated.
                                                27.
       Defendant Me Trucking was negligent in hiring Defendant James Snuffer.
                                                28.
       Defendant Me Trucking was negligent in failing to properly train Defendant
James Snuffer.
                                                29.
       Defendant Me Trucking was negligent in failing to properly supervise Defendant
James Snuffer.
                                                30.
       Defendant Me Trucking was negligent in failing to exercise reasonable care to
avoid a foreseeable risk of injury to others.



                                                      Plaintiffs'   Complaint for Damages & Jury Demand   I Pg.   5
                                               31.
         Defendant MG Trucking was negligent in failing to provide safe equipment.
                                               32.
        Defendant MG Trucking was negligent in failing to render aid.
                                              33.
        Defendant    MG Trucking's      negligence in hiring Defendant             James Snuffer and
entrusting him to drive Defendants' truck and failing to train and supervise him properly
was a proximate cause of the incident and Plaintiffs' resulting injuries.


                              V.        VICARIOUS LIABILITY
                                              34.
        Plaintiffs re-allege and incorporate herein the allegations contained in paragraphs
1 through 33 above as if fully restated.
                                              35.
        On the day of the incident, Defendant James Snuffer was employed by Defendant
MG Trucking and was acting within the scope of his employment at all times relevant to
this litigation.
                                              36.
        Defendant MG Trucking is responsible for the conduct and actions of Defendant
James Snuffer pursuant to the doctrine of vicarious liability, respondeat superior, agency or
apparent agency.


           VI.      GENERAL & SPECIAL DAMAGES UNDER O.C.G.A. § 51-12-2
                                              37.
        Plaintiffs incorporate all previous allegations contained in paragraphs               1-36 of this
Complaint as if set forth verbatim herein.
                                              38.
        As a direct and proximate result of Defendants' negligence, as stated hereinabove,
Plaintiffs suffered painful injuries.
                                               39.
         As a direct and proximate result of Defendants' negligence, as stated hereinabove,
Plaintiffs suffered conscious physical pain and suffering.



                                                      Plaintiffs'   Complaint for Damages & Tun) Demand   I Pg.   6
                                               40.
        As a direct and proximate result of Defendants' negligence, as stated hereinabove,
Plaintiffs suffered conscious mental pain and suffering.
                                               41.
       As a direct and proximate result of Defendants' negligence, as stated hereinabove,
Plaintiffs incurred reasonable and necessary medical expenses due to the severe nature
and extent of the physical and mental injuries sustained.
                                              42.

       By reason of the foregoing, Plaintiffs are entitled to recover compensatory
damages from Defendants for past, present, and future emotional and physical pain and
suffering, disability, and loss of quality of life in such an amount as shall be shown by the
evidence and determined by the enlightened conscience of the jury.
                                              43.
       By reason of the foregoing, Plaintiffs are entitled to recover special damages from
Defendants for past and future medical expenses, in such an amount as shall be shown
by the evidence and proven at trial.


                   VII.    ATTORNEY'S      FEES UNDER O.C.G.A. § 13-6-11
                                              44.
       Plaintiffs incorporate all previous allegations contained in paragraphs 1-43 of this
Complaint as if set forth verbatim herein.
                                              45.
       Plaintiffs specifically seek an award of attorney's fees under O.c.G.A. § 13-6-11as
Defendants have acted stubbornly litigious and caused Plaintiffs unnecessary trouble and
expense by forcing Plaintiffs to file this lawsuit.


                                   PRAYER FOR RELIEF
       WHEREFORE,         Plaintiffs respectfully request this Honorable Court for the
following:
a.     That Summons issue and service be perfected upon Defendants requiring her to
       appear in this Honorable Court within the time prescribed by Georgia law and
       answer this Complaint;
b.     Judgment for Plaintiffs against Defendants for past, present and future pain and


                                                      Plaintiffs'   Complaint for Damages & Jun; Demand   IPg.   7
      suffering;
c.    Judgment for Plaintiffs against Defendants for past, present and future medical
      bills;
d.    Trial by jury of twelve (12) jurors under O.c.G.A. § 15-12-122(a)(2); and
e.    Plaintiffs be entitled to recover attorney's fees in accordance with O.c.G.A. § 13-6-
      11;
f.    Any other relief this Court deems fair and just.




 THIS 28TH DAY OF MAY 2020.                       FLANAGAN LAW, P.c.


                                                  /s/ Robert S. Gunn

                                                  Brendan Flanagan, Esq.
 Flanagan Law, P.c.                               Georgia Bar o. 491824
 5855 Sandy Springs Circle, Suite 300             Robert S. Gunn IV, Esq.
 Atlanta, GA 30328                                Georgia Bar No. 602385
 (404) 480-4474                                   Attorneys for Plaintiffs
 (404) 480-3971 (fax)
 BF@bflanlaw.com




                                                   Plaintiffs'   Complaint/or   Damages & Tun) Demand   IPg. 8
